DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The amendment to Claims 1 and 18 and cancellation of Claim 36 is acknowledged. 

Applicant's arguments filed 12/9/2021 have been fully considered as follows:
Applicant’s arguments, see page 8, filed 12/9/2021, with respect to the rejection of claims 1, 18, 35, and 38 under 35 USC § 102(a)(1)/(a)(2) as being anticipated by Gupta (US 2007/0296967 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wake (US 2006/0149150 A1), previously disclosed
The applicants arguments regarding the rejection of claims 4 and 21 under 35 USC § 103 as being unpatentable over Gupta (US 2007/0296967 A1) in view of Sanchez-Olea (US 200/70030176 A1) are solely based on the patentability of Claims 1 and 18 and are therefore moot.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, there is no path defined in Claim 1 and it is unclear where such path would go.


Claim Objections
Claim 1 is objected to because of the following informalities:
On line 4, “an optical detector” should be - - a first optical detector—to distinguish from “a second optical detector” on line 10.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 4, 35, 37, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the optical detector" in line 2.  It is unclear which optical detector it refers to.
Claim 37 recites the limitation "an optical detector in the path of the beam" in line 4.  There is insufficient antecedent basis for this limitation in the claim. There is no path defined and it is unclear where such path would go.
Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claim 1, thereby containing all the limitations of the claims on which they depend.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 18, 35, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2007/0296967 A1) in view of Wake (US 2006/0149150 A1).
Regarding Independent Claim 1, Gupta discloses a laser induced breakdown system (Fig. 3 or 4), comprising:
a portable device ([0047], portable or stationary) that comprises:

a detector that detects a time point of an actual pulse from the laser (the power supply from laser source 108 may generate an electronic trigger-to-logic (TTL) output pulse, indicated by arrow 162 or 212, which may be synchronized to the emission of the laser pulse, i.e. detection is implicit, [0049], [0053]);
a processor configured to open a data acquisition window after a delay period (116 and 170, [0049]), wherein the delay period begins at the time point of the actual pulse ([0049], [0053]);
one or more optical elements configured to direct the beam at a sample (106) and collect emitted light from a plasma continuum (132 and 144); and
an second optical detector (spectrometer 112/detector 152 pair, Fig. 3, or PMT 208 with filter 204, Fig. 4) configured to produce a plurality of signal values from the emitted light from the plasma continuum collected during the data acquisition window ([0048]-[0050], [0053]), wherein the processor is configured to identify an element from the signal values ([0050], [0054]).
Gupta is silent regarding the detector being an optical detector in the path of the beam.
Wake discloses an apparatus for acquiring time-resolved measurements from a sample with a pulsed laser and teaches the use of two optical detectors, one that detects a time point of an actual pulse from the laser (Fig. 2, 14) and the other to detect the light after exiting from the sample (Fig. 2, 9, [0037]; both detectors are in the path 2 of the laser beam from 1, either via 4 or via 13, see Figs.). The detectors are described 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the detector comprises an optical detector in the path of the beam in order to perform a direct optical measurement of an actual pulse from the laser as this would eliminate systematic or instrumental errors and to select a fast photo diode as the optical sensor selecting one of finite and well-known types of optical sensors is within the skill of someone with ordinary skill in the art.

Regarding Independent Claim 18, Gupta discloses a method, comprising:
identifying an element ([0015]-[0016], [0050], and [0054]) using a portable device (Fig. 3 or Fig. 4) that performs a method comprising:
producing a beam from a laser (108) comprising a plurality of repeating pulses (120, 134, [0033], [0036], [0049], [0055]);
detecting a time point of an actual pulse from the laser (the power supply from laser source 108 may generate an electronic trigger-to-logic (TTL) output pulse, indicated by arrow 162 or 212, which may be synchronized to the emission of the laser pulse, i.e. detection is implicit, [0049], [0053]);
directing the beam at a sample (106, by means of 132);

opening a data acquisition window after a delay period, wherein the delay period begins at the time point of the actual pulse ([0049], [0053]);
producing a plurality of signal values from the emitted light collected  during the data acquisition window (by means of spectrometer 112/detector 152 pair, [0048]-[0050]); and
identifying the element from the signal values ([0050], [0054]).
Gupta is silent regarding directing the beam at an optical detector, thereby optically detecting a time point of an actual pulse from the laser.
Wake discloses an apparatus for acquiring time-resolved measurements from a sample with a pulsed laser and teaches the use of two optical detectors, one that detects a time point of an actual pulse from the laser (Fig. 2, 14) and the other to detect the light after exiting from the sample (Fig. 2, 9, [0037]; both detectors are in the path 2 of the laser beam from 1, either via 4 or via 13, see Figs.). The detectors are described as fast detectors and may be a fast photodiode, avalanche photodiode, photomultiplier tube, microchannel plate or any suitably fast optical detector ([0034]). It would be advantageous to use one of these fast optical detectors to perform a direct optical measurement of an actual pulse from the laser as this would eliminate systematic or instrumental errors. Further selecting one of these finite and well-known types of optical sensors is within the skill of someone with ordinary skill in the art.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to direct the beam at an optical detector, 
Regarding Claim 35, the combination of Gupta and Wake discloses the laser induced breakdown system of claim 1, wherein:
the time point of an actual pulse from the laser occurs later than a time point of an expected pulse from the laser (occurs later than a time point of an expected pulse from the laser and the time lapse is given by the predetermined delay, Gupta, [0049], [0054]; i.e. delay means after or later).
Regarding Claim 37, the combination of Gupta and Wake discloses the laser induced breakdown system of claim 1, wherein the optical detector comprises a fast photo diode (as applied to Claim 1, Wake, [0034]). 

Regarding Claim 38, the combination of Gupta and Wake discloses the method of claim 18, wherein:
the time point of an actual pulse from the laser occurs later than a time point of an expected pulse from the laser (occurs later than a time point of an expected pulse from the laser and the time lapse is given by the predetermined delay, Gupta, [0049], [0054]; i.e. delay means after or later).

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2007/0296967 A1) and Wake (US 2006/0149150 A1) in view of Sanchez-Olea (US 200/70030176 A1).
Claim 4, the combination of Gupta and Wake discloses the laser induced breakdown system of claim 1; however it is silent regarding it, further comprising a temperature detector that acquires a temperature measurement.
It is well known in the art and Gupta discloses that the power of the laser affect the element detection in LIBS ([0033]).
Sanchez-Olea teaches the use of a temperature sensor that measures the temperature in a laser ([0057], [0058], [0087], [0096], [0097], [0109], [0116], [0176]) for the purpose of calibrating the laser power as function of the temperature ([0057], [0134]) by taking into account the effect of temperature on the modulation slope and the threshold current ([0132]-[0134], [0136], [0145]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have a temperature detector that acquires a temperature measurement in order to calibrate the laser power as function of the temperature by taking into account the effect of temperature on the modulation slope and the threshold current.
Regarding Claim 21, the combination of Gupta and Wake discloses the method of claim 18; however it is silent regarding, wherein the method performed by the portable device further comprises acquiring a temperature measurement.
It is well known in the art and Gupta discloses that the power of the laser affect the element detection in LIBS ([0033]).
Sanchez-Olea teaches the use of a temperature sensor that measures the temperature in a laser ([0057], [0058], [0087], [0096], [0097], [0109], [0116], [0176]) for the purpose of calibrating the laser power as function of the temperature ([0057], [0134]) 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to acquire a temperature measurement in order to calibrate the laser power as function of the temperature by taking into account the effect of temperature on the modulation slope and the threshold current.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0307851 A1, US 2012/0305811 A1, US 2015/0102239 A1, and US 2015/0264793 A1 disclose the use of a fast-response photodiode configured to detect a pulsed laser beam.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877